Citation Nr: 1511038	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  06-17 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for service-connected right ankle injury residuals.
 
2. Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected right ankle injury residuals.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from February 1989 to November 1994.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in September 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Evidence associated with the Veteran's record during the pendency of this appeal raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  As such, this claim is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The issues of entitlement to a 100 percent temporary total rating under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following a right ankle surgery in June 2014 and entitlement to a 100 percent temporary total rating under the provisions of 38 C.F.R. § 4.29 based on the need for hospitalization for service-connected psychiatric disorder from December 2014 to January 2015 have been raised by the record in written statements dated in August 2014 and December 2014, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

The Board's review of the record revealed that additional development for the matters of entitlement to an evaluation in excess of 20 percent for service-connected right ankle injury residuals, entitlement to service connection for a left ankle disorder, and entitlement to TDIU is warranted.

As an initial matter, a voluminous amount of evidence, to include VA outpatient and inpatient treatment records dated from 2006 to 2014, was added to the record since the June 2006 statement of the case was issued and before the case was transferred to the Board in March 2014.  When evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the Veteran as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issues on appeal.  38 C.F.R. §§ 19.31, 19.37(a) (2014).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c) (2014).  As the additional evidence is clearly relevant to the matters on appeal, the Board must remand the issues of appeal for the purpose of having the RO readjudicate the matters and issue an appropriate supplemental statement of the case.  

The Veteran last had a VA examination to fully evaluate his service-connected right ankle injury residuals in June 2002.  During his August 2014 hearing before the Board, the Veteran reported that he had right ankle surgeries during the appeal period in August 2010 and June 2014.  He also discussed increased right ankle symptomatology, including neurological problems, increased instability, and right foot drop.  Based on the foregoing assertions and findings of record, the Board finds that a remand is warranted in order to afford the Veteran a thorough and contemporaneous VA medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).  

The Veteran reported applying for entitlement to disability benefits from the Social Security Administration (SSA) in written statements of record.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  As such, the RO must attempt to obtain these records.  In addition, as evidence of record detailed the Veteran's participation in VA's Vocational Rehabilitation program, any VA Vocational Rehabilitation and Education file complied for the Veteran should be obtained and associated with the evidence of record.

Evidence of record further reflects that the Veteran received VA medical treatment for his service-connected disabilities and claimed left ankle disorder from Cleveland VA Medical Center (VAMC).  As evidence of record only includes treatment records dated up to November 2014 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Regarding the claim for entitlement to service connection for a left ankle disorder, the Veteran has asserted that his claimed left ankle disorder is secondary to his service-connected right ankle disability.  He contends that his service-connected right ankle disability caused him to have an unbalanced gait and to compensate with, as well as overuse his left ankle.  He also reported that both of his ankles and feet bothered him during active service.  VA treatment records revealed he underwent a resection of the left lateral ankle ossicle in May 2012, with continued complaints of bilateral ankle pain.  Based on the foregoing, the Board will not proceed with final adjudication of that claim until a competent VA medical examination and opinion are provided, in order to ascertain the nature and etiology of the Veteran's claimed left ankle disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In written statements of record, as well as during the August 2014 Board hearing, the Veteran has also asserted that he cannot work due to his service-connected disabilities.  The determination of whether the Veteran is entitled to TDIU is part and parcel of the determination of the above-captioned increased rating claim for service-connected right ankle injury residuals.  Rice, 22 Vet. App. at 453; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  Generally, all issues "inextricably intertwined" with the issues certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of entitlement to TDIU is "intertwined" with the issues of entitlement to an evaluation in excess of 20 percent for right ankle injury residuals and entitlement to service connection for a left ankle disorder, but was not addressed by the RO, the claim is remanded to the RO.

Presently, service connection is in effect for the following disabilities:  major depressive disorder, rated as 50 percent disabling; tinnitus, rated as 10 percent disabling; and right ankle injury, status post open reduction internal fixation with degenerative arthritis, rated as 20 percent disabling.  The Veteran's combined service-connected disability rating is 60 percent, effective January 9, 2012.  38 C.F.R. § 4.25 (2014).  As such, the combined rating for his service-connected disabilities is not 70 percent or more.  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned on an extraschedular basis when it is found that the service-connected disabilities are sufficient to produce unemployability.  38 C.F.R. § 4.16(a),(b) (2014).

Based on a cumulative review of the record, the Board finds that the evidence of record contains insufficient information to make an adequate determination as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).

Finally, evidence contained in electronic files indicates that a temporary file exists for the Veteran at the RO.  In light of the incomplete nature of the record, additional attempts should be made to ensure that any temporary files are associated with the Veteran's record on remand.

Accordingly, the case is remanded for the following actions:

1.  The RO must ensure that any temporary files are associated with the Veteran's record on remand.

2.  The RO must provide all statutory and regulatory notice and assistance to the Veteran with respect to his claim of entitlement to TDIU.  The RO must also provide a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) to the Veteran.

3.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims of entitlement to an evaluation in excess of 20 percent for service-connected right ankle injury residuals, entitlement to service connection for a left ankle disorder, and entitlement to TDIU.  Regardless of his response, the RO must obtain all outstanding records relevant to the claims being remanded, to include: 1) all pertinent VA treatment records from Cleveland VAMC from November 2014 to the present; 2) all documentation associated with the Veteran's claim for SSA disability benefits; and 3) the Veteran's VA Vocational Rehabilitation and Education file.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

4.  The Veteran must be afforded an appropriate VA medical examination to determine the current severity of his service-connected right ankle injury residuals, to include status post open reduction internal fixation with degenerative arthritis.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must perform any test or studies deemed necessary for accurate and current assessment.  All pertinent symptomatology and findings must be reported in detail.  The examiner must conduct full range of motion studies on the service-connected right ankle disorder.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairment such as weakness, excess fatigability, lack of coordination, pain due to repeated use or flare-ups, or impairment equal to amputation with prosthesis etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right ankle disorder.  The examiner must also indicate whether there is any form of ankylosis, malunion, or astragalectomy of the right ankle.

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The Veteran must be afforded a VA examination from an appropriate physician, preferably with a specialty in orthopedics, to ascertain the nature and etiology of his claimed left ankle disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must perform any test or studies deemed necessary for accurate assessment.

After a review of the evidence of record, a clinical examination, and with consideration of the Veteran's statements, the examiner must ascertain whether any currently or previously diagnosed left ankle disorder was incurred during service or as a result of events during service.  The examiner must also determine whether any currently or previously diagnosed left ankle disorder is due to or aggravated by the Veteran's service-connected right ankle disability.  

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6.  A VA medical examination must be obtained to determine whether the functional effects of the Veteran's service-connected disabilities, alone or acting in concert, preclude him from securing and following substantially gainful employment, consistent with his education and occupational expertise.  The claims file and all other pertinent electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must also elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, acting alone or in concert, prevented him from obtaining or retaining employment consistent with his education and occupational experience, irrespective of his age and any nonservice-connected disorders, for the time period from May 2005 to the present.  At present, service connection is in effect for a right ankle disability, tinnitus, and major depressive disorder. 

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  The examiner must furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activities, which include employment.  This description may include an opinion on such questions as whether the Veteran's service-connected disorders preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, performing other specific tasks, etc.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

7.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

8.  After the development requested has been completed, the RO must review each examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination is deficient in any manner, the RO must implement corrective procedures at once.  

9.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims on appeal, taking into consideration all relevant evidence associated with the evidence of record since the June 2006 statement of the case.  In addition, if the RO finds that the rating criteria under 38 C.F.R. § 4.16(a) has not been met during the appeal period, but his service-connected disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

